SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1260
CAF 16-00479
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF CELINA D., A PERSON ALLEGED
TO BE A JUVENILE DELINQUENT,
RESPONDENT-APPELLANT.                             MEMORANDUM AND ORDER
--------------------------------------------
COUNTY OF MONROE, PETITIONER-RESPONDENT.
(APPEAL NO. 2.)


BARBARA E. FARRELL, ATTORNEY FOR THE CHILD, ROCHESTER, FOR
RESPONDENT-APPELLANT.

MICHAEL E. DAVIS, COUNTY ATTORNEY, ROCHESTER (BRETT C. GRANVILLE OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (Joan S.
Kohout, J.), entered May 26, 2015 in a proceeding pursuant to Family
Court Act article 3. The order adjudicated respondent a juvenile
delinquent.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of Celina D. ([appeal No. 1] ___
AD3d ___ [Dec. 23, 2016]).




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court